Citation Nr: 1828972	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  12-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as due to jet fuel or asbestos exposure.

2.  Entitlement to service connection for prostate cancer, including as due to jet fuel or asbestos exposure.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from November 1952 to October 1956.  These claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2013, the Veteran testified in support of these claims during a hearing held before the undersigned at the RO.  In February 2014, the Board denied these claims.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In October 2014, based on a Joint Motion For Partial Remand, the Court remanded these claims for action consistent with the terms of the Joint Motion.  

In March 2015, the Board again denied these claims and the Veteran again appealed the decision to the Court.  In December 2015, based on a Joint Motion For Partial Remand, the Court remanded these claims for action consistent with the terms of the Joint Motion.  In May 2016, Board remanded the claims for additional action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


REMAND

The Veteran seeks service connection for COPD and prostate cancer on the basis that those disabilities developed secondary to in-service exposure to toxic chemicals, including jet fuel, while working as an aircraft engine mechanic.  VA has conceded that the claimed jet fuel exposure occurred.  The question is whether, as alleged, the Veteran's documented COPD and prostate cancer are related to those exposures.  

VA examiners have discussed the matter, but as the Court initially found and the Veteran's attorney now cites in an April 2018 Brief, the examiners' opinions are inadequate to decide these claims.  The most recent, dated July 2017, violates the requirements of Stegall v. West, 11 Vet. App. 268 (1998).  Despite being instructed by the Board to do so, no opinion discusses the level and type of the Veteran's exposure based on his written statements and testimony, or reconciles the unfavorable opinions of record with the favorable medical studies and research the Veteran has submitted.   

Accordingly, these claims are REMANDED for the following action: 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Transfer this case to a VA examiner environmental toxicologist who has experience with the medical effects of exposure to chemicals, particularly, benzene, toluene, and other toxins (found in jet fuel), for an addendum opinion on the etiology of COPD and prostate cancer.  The examiner must review and discuss all pertinent documents in the file, including the Veteran's written statements and hearing testimony (identified by the entry dates of 07/20/2011, 04/11/2013, 01/31/2014, 11/10/2014, 02/09/2015, 10/15/2016, 03/21/2017, and 12/15/2017), and all medical studies or treatises and research articles submitted to substantiate a link between lung damage and cancer and exposure to benzene and toluene (identified by the entry dates of 11/29/2012. 11/18/2013, 11/19/2013, 11/10/2014, 12/15/2017, and 04/04/2018).  Based on the Veteran's statements, the examiner should estimate the level and type of the Veteran's exposure to toxic chemicals secondary to his job as an aircraft engine mechanic.  Actual exposure is conceded, but the examiner should estimate and attempt to quantify the exposure.  The examiner should then note all symptoms of the Veteran's COPD and all residuals of prostate cancer.  Focusing on both the medical evidence of record linking lung damage and cancer to chemicals to which the Veteran was exposed, and the risk factors for developing COPD and prostate cancer (as noted in July 2017 VA examination reports), the examiner should opine as to whether the Veteran's COPD and prostate cancer are at least as likely as not (50 percent or greater probability) related to the in-service exposure to jet fuel.  If the opinion is unfavorable, the examiner should explain why it is more likely any other risk factors played a role in the development of these conditions, rather than the Veteran's exposure to jet fuel.  The examiner should provide a detailed rationale with references to the record for each opinion. 

2.  Readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

